In a proceeding to validate a petition nominating appellant as the candidate of the Peoples Party in the general election to be held on November 4, 1975 for the public office of Supervisor of the Town of Babylon, the appeal is from a judgment of the Supreme Court, Suffolk County, entered October 24, 1975, which denied the application, granted a cross motion by respondent Manna to invalidate said nominating petition, and annulled a determination by respondent Commissioners of Election which had invalidated said nominating petition. Judgment modified, on the law, by (1) striking therefrom the decretal provisions which denied appellant’s application and granted the cross motion of respondent Manna and (2) substituting therefor a provision granting appellant’s application and denying Manna’s cross motion. As so modified, judgment affirmed, without coste. Thirty-three pages of the nominating petition were invalidated by the Commissioners of Election because duplication of signatures appeared thereon. Rather than invalidating all those pages, only one set of the duplicate signatures should have been eliminated since it is conceded that no fraud or deception was intended by the subscribing witness (Matter of McShane v Coveney, 37 NY2d 789, affg 49 AD2d 711). This would leave the nominating petition valid. We note that Special Term declared in the judgment under review that the determination of the Commissioners of Election was "null and void”. That declaration was inconsistent with the above-mentioned other decretal provisions of the judgment and was apparently an inadvertence. However, its verbiage is consistent with our modification herein and therefore need not be disturbed. Rabin, Acting P. J., Martuscello, Cohalan, Christ and Shapiro, JJ., concur.